Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit

No. 11-2172

                             ROBERT P. LYNCH,

                           Plaintiff, Appellee,

                                       v.

                             JOAN L. CHRISTIE,

                          Defendant, Appellant,

                POSITIVE DESIGN, INC.; STEVEN SCHWARTZ,

                                 Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                    Before

                          Lynch, Chief Judge,
                 Torruella and Lipez, Circuit Judges.


     Andrea S. Batchelder, with whom Michael W. Gallagher, Paul
Schor, and Gallagher & Cavanaugh, LLP, were on brief, for
appellant.
     Holly R. Jones, with whom Daniel P. Rapaport, Jonathan G.
Mermin, Adam J. Shub, and Preti, Flaherty, Beliveau & Pachios, LLP,
were on brief, for appellee.



                                June 25, 2012
           Per Curiam. This case involves an appeal from the denial

of two motions to dismiss by the federal district court in Maine.

Lynch v. Christie, 815 F. Supp. 2d 341 (D. Me. 2011).           The presence

of interlocutory federal appellate jurisdiction is contested.

           The   suit   in   Lynch   v.    Christie,   based   on   diversity

jurisdiction, is brought by Robert Lynch, a chiropractor, against

a former patient, Joan Christie.           The Lynch suit alleges that an

earlier lawsuit brought by Christie against Lynch, and dismissed,

constituted an actionable wrongful use of civil proceedings under

Maine law and that Christie had defamed Lynch in internet postings.

The details of Christie's suit may be found in the district court

opinion.   See id. at 344-45.

           Christie filed a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), which was denied, and is the first denial

from which an appeal is taken.        There is ordinarily no appellate

jurisdiction over the denial of a Rule 12(b)(6) motion, In re TJX

Cos. Retail Sec. Breach Litig., 564 F.3d 489, 493 (1st Cir. 2009),

and we need not, under these circumstances, consider an alternative

pendent    appellate     jurisdiction       rationale,    see       Lopez   v.

Massachusetts, 588 F.3d 69, 82 (1st Cir. 2009).

           Christie also responded by filing a special motion to

dismiss under Maine's anti-SLAPP law, Me. Rev. Stat. tit. 14,

§ 556.     The operations of that law are described in Godin v.

Schencks, 629 F.3d 79, 81-82 (1st Cir. 2010).              See also Morse


                                     -2-
Bros., Inc. v. Webster, 772 A.2d 842 (Me. 2001).                    The district

court denied that motion for reasons explained in its decision.

Lynch, 815 F. Supp. 2d at 49-53.        Both this court and the district

court denied Christie's motion for a stay.             The case is currently

scheduled to be trial-ready by September 4, 2012.

           The question of whether there is interlocutory appellate

jurisdiction over the denial of the anti-SLAPP motion is difficult

and complex.    In Godin, we reserved on "the question of whether an

order addressed to the merits of a ruling under an anti-SLAPP

statute is immediately appealable."              629 F.3d at 84.        We also

outlined the four-part requirement established by the Supreme Court

for invoking the collateral order doctrine.             Id. (citing Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949)).

           What is neither difficult nor complex is the practical

outcome of this dispute -- it is the same, regardless of whether we

have interlocutory jurisdiction or we do not.                  If we do have

jurisdiction,    the    panel   has   determined       that   the    appropriate

resolution would be to remand the case to the district court to

consider   whether     reconsideration      of   the   anti-SLAPP     motion   to

dismiss was warranted.      That is because of the new and intervening

Maine Supreme Judicial Court decision in Nader v. Maine Democratic

Party, 41 A.3d 551 (Me. 2012).              There, the Law Court decided

clearly for the first time the standards to be applied in deciding

such motions.    In doing so, the court "announce[d] a change in the


                                      -3-
parties' burdens at the preliminary anti-SLAPP dismissal stage."

Id. at 563.    The federal court did not have the benefit of this

controlling statement of Maine law when it decided the motion. And

we cannot say with any certainty that application of this new

articulation by the Maine Law Court to the facts of this case would

not prove to be material.

          If, on the other hand, there were no interlocutory

appellate jurisdiction, the appeal would be dismissed and the case

would continue to proceed in the trial court.          There, counsel for

Christie would (as she informed us at oral argument) ask the court

to consider whether in light of Nader it should reconsider the

result it reached.

          That decision would then be a matter for the district

court, under either course of action.          We are reluctant to decide

issues of law which are not necessary, or may be premature, and

particularly   so   as   to   issues   which    may   have   constitutional

dimensions.    See Camreta v. Greene, 131 S. Ct. 2020, 2031 (2011);

Sony BMG Music Entm't v. Tenenbaum, 660 F.3d 487, 511 (1st Cir.

2011), cert. denied, 2012 WL 526017 (U.S. May 21, 2012); Buchanan

v. Maine, 469 F.3d 158, 172 (1st Cir. 2006).

          Accordingly, and without deciding the difficult issue of

whether there is interlocutory appellate jurisdiction, we remand to

the district court for further proceedings consistent with this

opinion, and dismiss the appeal.       No costs are awarded.


                                   -4-